Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The abstract of the disclosure is objected to because it should be a single paragraph less than 150 words.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, first paragraph, and claim 11, the “cylindrical device enveloping contour” is best understood to be the outer diameter but, it is unclear what the “nominal diameter” refers to.  In claim 1, the “tangential” arm is unclear because it if not seen how the arm would be tangent to a diameter since it extends longitudinally.  In claim 1, it is unclear what the “body” refers to because both a “retaining section” and a “spreading section” has already been introduced where it is unclear how the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 8,393,124) in view of Miyake (US 4,520,521).  Zimmerman discloses a bolt-retaining device (10) comprising a body retaining section (40) with an engaging element (thread 34) on an inner side; a body spreading section (50) including spreading arms (52) located longitudinally of the retaining section and; an expansion cap (60) defining a recess (61) with a cover (shown at the end of the recess) in the direction of the spreading arms.  A “nominal diameter” (read as best understood to be 35-37) is smaller than an outer diameter of the expansion cap and, a retaining surface (a surface of the thread) of the engaging element is less than the length of the bolt-retaining device minus the expansion cap.  The diameter of the cylindrical device enveloping contour is between 10-20% greater than the nominal .

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Miyake as applied to claim 10 above, and further in view of Khodabandeh (DE 10 2110 051 372).  Modified Zimmerman does not disclose the engaging element is elastically deformable with a retaining surface and with a system including two bolt-retaining devices connected with a bolt assembly.  Khodabandeh discloses a bolt-retaining device comprising a body (10) with an engaging element which is elastically deformable (at 7) to form retaining blocks between the slots (7) and with a retaining surface (6) with a retaining angle less than 25°.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the engagement element of modified Zimmerman with an elastic one as disclosed in Khodabandeh in order to simplify the assembly by having the bolt be snapped in instead of threaded.  Khodabandeh further discloses the bolt-retaining device as part of an assembly including two bolt-retaining devices connected with a bolt assembly (11) for connecting two objects (Abstract in the translation) in particular furniture (Background in the translation) which once assembled would have spreading sections (3) facing away from one another in order to be operative.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the bolt-retaining device of modified Zimmerman in a system with two bolt-retaining devices as disclosed in Khodabandeh because Zimmerman is disclosed for use with furniture and Khodabandeh discloses one such advantageous use in furniture.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Miyake and Khodabandeh as applied to claims 1 and 15 above, and further in view of Pease (US 3,903,669).  Modified Zimmerman does not disclose the system where the bolt stop collar is larger than the diameter of the inner sides of the bolt-retaining devices.  Pease discloses a system including a bolt (52) with a stop collar (70) and two latching recesses (66a, 66b) for connecting two bolt-retaining devices (24a, 24b) where the stop collar has a diameter larger than an inner diameters of the bolt-retaining devices.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the bolt of modified Zimmerman with a stop collar as disclosed in Pease for positioning the bolt evenly in the bolt-retaining devices.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi (US 4,044,647) and Turnbull (US 3,078,064) are other examples of an expansion cup with w cover.  Fisher (US 3,393,599) and Fladhammer (US 6,692,176) are other examples of bolt-retaining devices with a spreading section and a resilient retaining section.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677